 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD A. EVANS,                                   Case No. 1:19-cv-00226-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                          ACTION
14   SHERMAN, et al.,                                    FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING PLAINTIFF’S MOTION
15                       Defendants.                     FOR LEAVE TO PROCEED IN FORMA
                                                         PAUPERIS BE DENIED
16
                                                         (ECF No. 2)
17
                                                         FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner proceeding pro se in this civil

20   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on February 15, 2019.

21   (ECF No. 1.) Currently before the Court is Plaintiff’s motion for leave to proceed in forma

22   pauperis. (ECF No. 2.) Plaintiff’s certified trust account statement was filed on February 19,

23   2019. (ECF No. 6.)

24           Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

25   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

26   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

27   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

28   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious
                                                        1
 1   physical injury.”1

 2            The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

 3   the imminent danger exception to section 1915(g).2 Andrews v. Cervantes, 493 F.3d 1047,

 4   1053−55 (9th Cir. 2007). Plaintiff alleges that staff at SATF, where he is currently housed, failed

 5   to make copies of correspondence and litigation documents that he needed to advance his court

 6   proceedings. (ECF No. 1.) Although Plaintiff alleges that he has suffered injury because the lack

 7   of these copies altered his appeal and litigation proceedings, he does not allege that this

 8   deprivation caused or will cause any physical injury. Therefore, Plaintiff has not alleged any

 9   imminent danger of serious physical injury at the time of filing and has not satisfied the exception

10   from the three strikes bar under 28 U.S.C. § 1915(g). Plaintiff must pay the $400.00 filing fee if

11   he wishes to litigate this action.

12            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

13   District Judge to this action.

14            Further, it is HEREBY RECOMMENDED that:

15            1. The motion to proceed in forma pauperis (ECF No. 2) be DENIED, pursuant to 28

16                U.S.C. § 1915(g); and

17            2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

18                action.

19            These Findings and Recommendations will be submitted to the United States District

20   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
21   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

22

23
     1
              The Court takes judicial notice of the following United States District Court cases: (1) Evans v. Cal. Dep’t.
     of Corrs. & Rehab., Case No. 2:17-cv-01891-JAM-KJN (E.D. Cal.) (dismissed on January 18, 2018 for failure to
24   prosecute, following a screening order dismissing complaint for failure to state a claim); (2) Evans v. Cal. Dep’t. of
     Corrs. & Rehab., Case No. 2:17-cv-01890-WBS-DB (E.D. Cal.) (dismissed on April 26, 2018 for failure to
     prosecute, following a screening order dismissing complaint for failure to state a claim); (3) Evans v. Suisun Police
25   Dep’t., Case No. 2:17-cv-01889-KJM-CMK (E.D. Cal.) (dismissed on August 7, 2018 for failure to state a claim).
     See Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (“[W]hen we review a dismissal to determine whether it
26   counts as a strike, the style of the dismissal or the procedural posture is immaterial. Instead, the central question is
     whether the dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.”) (citing El-Shaddai v.
27   Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)) (internal quotations omitted).

28   2
              The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                2
 1   file written objections with the court. The document should be captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

 3   objections within the specified time may result in the waiver of the “right to challenge the

 4   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 5   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     February 20, 2019                          /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
